DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticpated by Son (KR 20110006904).
Son teaches an elastic sound generating device, comprising an elastic sounding body (Figs.1 and 2, Item 1a) integrally formed of an elastic material (Abstract), the elastic sounding body having therein one or more sound amplified holes (Fig.2, Items 11) which can be pressed to adhere and then released to generate vibration and sound (Fig.6), and the sound amplified hole is opened through an outer surface of the elastic sounding body (Fig.6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20110006904) in view of Yagishita et al. (KR 20080026274).
With respect to claim 2, Son teaches the limitations already discussed in a previous rejection. Furthermore, Son teaches wherein the elastic sounding body is pressed and deformed until inner walls of the sound amplified hole adhere to each other (Fig.6), and then the elastic sounding body is released to restore the original shape and separate the inners wall of the sound amplified hole (Fig.2), but fails to disclose when the inner walls of the sound amplified hole are separated from each other, a sound is generated.  
Nevertheless, Yagishita et al. teach an elastic sound generating device (Fig.1) comprising a body being pressed and deformed until inner walls adhere to each other (Fig.3), and then the elastic sounding body is released to restore the original shape and separate the inners wall of the sound amplified hole (Fig.1), and when the inner walls of the body are separated from each other, a sound is generated (Abstract). 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Yagishita et al. configuration with the Son design because it would tune the sounding body to generate sound only after enough air has 
With respect to claim 3, Son teaches wherein the inner wall of the sound amplified hole is provided as a smooth surface (Fig.2 and 6).  
With respect to claim 4, Son teaches wherein the elastic material is made of thermoplastic elastomer (TPE) (Abstract).  
With respect to claim 5, Son teaches wherein the elastic sounding body is any one of a spherical shape, an elliptical shape (Figs.1 and 2), a circular shape and a tubular shape.  
With respect to claim 6, Son teaches wherein a portion of the elastic sounding body (Fig.2, Item 1a) has a flat surface along which the sound amplified hole (Fig.2, Item 11) is formed to an inside of the elastic sounding body.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 12, 2022